Citation Nr: 0518646	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a disorder of the 
lumbosacral spine.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board notes that, in a statement received from the 
veteran in March 2005, he appears to raise the issue of 
service connection for diabetes mellitus.  That issue has not 
previously been adjudicated.  Therefore, the veteran's 
comments are referred to the RO for appropriate 
consideration.  

The issues of service connection for bilateral hearing loss 
and for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a 
rating decision in March 1988.  The veteran was notified of 
that decision and did not file a notice of disagreement 
within one year of that notice.  

2.  Evidence added to the record since March 1988 concerning 
the issue of service connection for bilateral hearing loss 
was not previously of record and directly relates to the 
issue of service connection.  

3.  The medical evidence does not show that any current 
disorder of the lumbosacral spine is related in any way to an 
injury or disease in service.  

4.  The medical evidence does not show that any current left 
foot disorder is related in any way to an injury or disease 
in service.  

5.  The medical evidence does not show that any current skin 
rash is related in any way to an injury or disease in 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1988 rating decision, 
which denied the veteran's claim for service connection for 
bilateral hearing loss, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2004).  

2.  A lumbosacral spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

4.  A disorder manifested by skin rash was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2004 supplemental statement of 
the case.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the notice that 
was sent to the veteran in March 2002 did not fully comply 
with the requirements of Pelegrini II.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional supplemental 
statement of the case was provided to the veteran in December 
2004.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Bilateral hearing loss 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In March 1988, a rating decision denied service connection 
for bilateral hearing loss on the basis that hearing loss was 
not shown by the evidence of record.  The veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that notice.  

Evidence added to the record since the March 1988 rating 
decision includes a VA clinic record dated in November 1989 
that indicates that the veteran had decreased hearing acuity.  
A VA audiometric evaluation in November 1989 contains pure 
tone threshold data that appear to meet the criteria for 
hearing loss disability, as defined in § 3.385.  The examiner 
did not comment on the etiology of the hearing loss.  

The VA outpatient records were not physically of record or 
considered by the RO in March 1988; they are, therefore, new.  
Inasmuch as those records appear to establish a fact 
pertinent to the claim, that the veteran currently has 
hearing loss, a finding that was not shown by the evidence at 
the time of the March 1988 rating decision, the new evidence 
is also material to the veteran's claim.  

Because new and material evidence has been added to the 
record since the March 1988 rating decision, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.  To this extent, the appeal is allowed.  

However, the record does not contain an opinion as to whether 
any hearing loss the veteran may now have resulted from an 
injury or disease incurred in service.  The Board believes 
that additional evidentiary development is needed prior to 
final appellate consideration of the veteran's claim.  That 
development will be addressed in the Remand that follows this 
decision.  

Lumbosacral spine disorder

The service medical records show that the veteran complained 
of lumbar spine pain in February 1967.  Range of motion of 
the back was noted to be full and there was no muscle spasm 
or tenderness.  No diagnosis was assigned.  The veteran was 
seen again several days later with an upper respiratory 
infection, at which time he again complained of back pain.  
The service medical records are otherwise completely negative 
for complaints, abnormal clinical findings, or diagnosis of 
any chronic low back disorder.  On the report of his 
separation examination in November 1968, the veteran denied a 
history of recurrent back pain; the examiner indicated that 
the examination of the spine was normal.  

The post-service medical records do not mention any back 
complaints until December 1989, at which time the veteran 
complained of chronic low back pain since an injury at work 
in December 1988; decreased range of motion was recorded.  
The records show that he was receiving Worker's Compensation 
for the injury.  No examiner has indicated that the veteran's 
low back symptoms are in any way related to the back 
complaints expressed during service, rather than to the 1988 
back injury.  

Although the record does show that the veteran complained of 
back pain in service, the service records indicate that no 
chronic back disorder was present in service.  In addition, 
there is no evidence of continued back symptoms after service 
until an intercurrent back injury more than 20 years after 
his separation from service.  There is no medical evidence 
relating any current low back symptoms in any way to service.  
Therefore, the Board concludes that a lumbosacral spine 
disorder was not incurred in service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Left foot disorder

The service medical records are completely silent for any 
left foot complaints or abnormal clinical findings.  

The post-service medical records do not reflect any 
complaints or findings referable to the veteran's left foot 
until September 1992, when he was seen for pain in his right 
heel.  On x-ray at that time, heel spurs were noted in the 
right foot, but no spurs were seen in the left foot.  

In March 2002, the veteran complained of a two-month history 
of pain in his left foot and fifth metatarsal.  He was again 
evaluated in April 2002.  Prior steroid injections reportedly 
had not produced lasting relief.  The examiner diagnosed 
plantar fasciitis and pain of the fifth left metatarsal.  In 
June 2002, the veteran was seen by a VA podiatrist 
complaining of pain surrounding the lateral malleolus of the 
left foot.  He indicated that the pain had been present for 
six months or longer and was worst at the end of the day.  
The examiner diagnosed sinus tarsi syndrome and injected a 
local anesthetic into the foot, with immediate relief.  It 
was also noted that the veteran had severe bilateral pes 
planus.  He was referred for fitting with orthotics.  

No examiner has attributed the veteran's current left foot 
pain to any incident of service.  

Lacking any evidence of a left foot disorder in service, 
continuity of relevant symptomatology after service, or 
evidence of any left foot disorder at any time before 2002, 
and without evidence that any current foot disorder is in any 
way related to service, the Board concludes that a left foot 
disorder was not incurred in service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Skin rash

The service medical records note that, in August 1967 the 
veteran had a foot rash; Desenex was prescribed.  At the time 
of his separation examination in November 1968, he denied 
recurrent foot problems, but indicated a history of skin 
disease, although he did not specify the type or location of 
the disease.  The examiner in November 1968 indicated that 
the veteran's skin and feet were normal.  

The post-service medical records are negative for any skin 
complaints until August 1989, at which time it was noted that 
the veteran had had dry, scaly skin for the past six or seven 
years.  Examiners in November and December 1989 noted dry 
skin and a residual rash in the groin and in the web spaces 
of the feet; recurrent Tinea pedis and Tinea cruris were 
diagnosed.  In March 2002, the veteran completed a 
questionnaire, indicating a history of dry, itchy feet with 
recurrent lesions.  None of the 2002 examiners noted any skin 
lesions on the veteran's feet or elsewhere.  

Although the veteran reported a history of skin disease at 
the time of his separation examination, no chronic skin 
disorder was noted in service.  Further, the post-service 
medical records do not reflect complaints of any skin rash or 
other skin disorder until 1989, more than 20 years after the 
veteran's separation from service.  Significantly, the 
veteran reported in 1989 that he had had dry, scaly skin only 
for the previous six or seven years.  Moreover, no examiner 
has related any current skin disorder to the findings 
recorded in service.  

In the absence of evidence of a chronic skin disorder in 
service or for many years thereafter and lacking medical 
evidence that any current skin disorder is related to the 
findings in service, the Board concludes that a skin rash was 
not incurred in service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence having been presented, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Service connection for a disorder of the lumbosacral spine is 
denied.  

Service connection for a left foot disorder is denied.  

Service connection for a skin rash is denied.  


REMAND

As discussed above, the veteran's claim for service 
connection for bilateral hearing loss has been reopened.  
Because the record shows that he served in the artillery 
during service, the Board believes that an opinion as to 
whether any hearing loss he may now have is related to an 
injury or disease he incurred in service would be helpful in 
evaluating the claim.  

In addition, VA clinic records indicate that the veteran has 
been treated in a PTSD program and that he has symptoms of 
PTSD.  The Board believes that further development is needed 
and that a psychiatric examination would be helpful in 
assessing the veteran's claim for service connection for that 
disorder.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated or evaluated him for hearing loss 
or PTSD since November 2002.  With any 
needed signed releases, the RO should 
request copies of the records of all 
treatment and examinations identified by 
the veteran.  All records so received 
should be associated with the claims 
file.  

2.  The RO should request that the 
veteran furnish detailed, legible 
information regarding his claimed 
stressful events in service that 
allegedly caused PTSD, and that he fully 
identify his unit while he was in 
Vietnam.  If he submits stressor 
information that is amenable to 
verification by the USASCRUR, the RO 
should request research and verification 
of the veteran's claimed stressors by 
that agency.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for audiometric and psychiatric 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  All indicated tests should 
be completed.  Each examiner's report 
should set forth in detail all current 
complaints, clinical findings, and 
diagnoses.  The audiometric examiner 
should be requested to provide an opinion 
as to the probability that any current 
hearing loss resulted from an injury or 
disease incurred by the veteran in 
service.  The psychiatric examiner should 
indicate whether the veteran currently 
has PTSD and, if so, should be requested 
to provide an opinion as to the 
probability that the disorder resulted 
from an in-service stressor that has been 
verified.  All opinions should be 
supported by adequate rationale.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims, based on all of the 
evidence of record.  If any action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


